COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00411-CR


MORRIS LANDON JOHNSON, II                                          APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR12645

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury found Appellant Morris Landon Johnson, II guilty of delivery of one

gram or more but less than four grams of methamphetamine; Johnson pleaded

true to an enhancement allegation and the jury assessed his punishment at forty

years’ confinement and a $5,000 fine. The trial court sentenced him accordingly.



      1
      See Tex. R. App. P. 47.4.
See Tex. Health & Safety Code Ann. § 481.112(a), (c) (West 2010); Tex. Penal

Code Ann. § 12.42(b) (West Supp. 2014). Johnson timely perfected this appeal.

        Johnson’s appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are, in counsel’s assessment, no arguable

grounds for relief. See 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). In

compliance with Kelly v. State, counsel notified Johnson of his motion to

withdraw, provided him a copy of the brief, informed him of his right to file a pro

se response, informed him of his pro se right to seek discretionary review should

this court hold the appeal is frivolous, and took concrete measures to facilitate

Johnson’s review of the appellate record by providing him with a copy of the

clerk’s record and the reporter’s record. See 436 S.W.3d 313, 319 (Tex. Crim.

App. 2014). Johnson filed a pro se response to counsel’s Anders brief raising

five points, many of which are unpreserved for our review. See Tex. R. App. P.

33.1.

        As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).


                                         2
      We have carefully reviewed the record, counsel’s brief, and Johnson’s pro

se response. We agree with counsel that this appeal is wholly frivolous and

without merit; we find no preserved error in the record that arguably might

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005). Accordingly, we grant counsel’s motion to withdraw and affirm the

trial court’s judgment.


                                                /s/ Sue Walker
                                                SUE WALKER
                                                JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 18, 2015




                                      3